 
[ * * * ]   CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED
BY BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.
EXHIBIT 10.25
REPLIDYNE, INC.
CONSULTANT AGREEMENT FOR
Roger Echols
     This Consultant Agreement (“Agreement”) is entered into by and between
Roger Echols, an individual (“Consultant”), and Replidyne, Inc., (the
“Company”), effective as of May 2, 2008 (“Effective Date”).
     Whereas, the Company is a biopharmaceutical company currently focused on
developing and commercializing innovative anti-infective products, including but
not limited to faropenem medoxomil (collectively, the “Products”);
     Whereas, Consultant, having been involved with the Company since 2004 and
serving as the Company’s Chief Medical Officer, is a significant source of
knowledge and expertise about the Company’s business and its potential clinical
development and commercialization strategies for the Products;
     Whereas, the parties have agreed that Consultant shall be retained as a
Consultant to allow the Company to retain the benefit of Consultant’s knowledge
and expertise; and
     Whereas, the Company terminated Consultant’s full time employment with the
Company effective May 1, 2008 pursuant to a Separation Agreement with an
Effective Date of May 1, 2008 and the parties hereby desire to mutually agree
upon the terms and conditions of Consultant’s consulting relationship with the
Company.
     Now, Therefore, in consideration of the mutual promises and covenants
contained herein, it is agreed by and between the parties as follows:
1. Consulting Relationship.
     1.1 Consulting Services. As part of the services provided by Consultant to
the Company pursuant to this Agreement, Consultant will:
          (a) Advise and consult with the Company on clinical development and
regulatory strategies related to the Products; and
          (b) Advise and consult with the Company on strategic planning;
          (c) Perform such other services that relate to Consultant’s areas of
expertise and which the Company’s executive officers believe would be beneficial
to the Company (collectively, the “Consulting Services”).

 



--------------------------------------------------------------------------------



 



     1.2 Performance. As and when requested from time to time by the Company’s
President and Chief Executive Officer, Kenneth Collins or his delegates,
Consultant agrees to provide services to the Company under this Agreement. The
time commitment required for Consulting Services under this Agreement will
generally not exceed 40 hours per month from May 2, 2008 until July 31, 2008
(“Initial Consulting Period”) and will generally not exceed 20 hours per month
from August 1, 2008 until December 31, 2008 or at such earlier or later date as
agreed to by the Company and Consultant pursuant to Section 6.1 herein
(“Termination Date”), although the time commitment required during any specific
monthly period may vary from the time commitment required in other periods.
Consultant will render the Consulting Services to the best of his ability. The
manner and means by which Consultant chooses to perform the Consulting Services
are in Consultant’s sole discretion and control. Consultant agrees to exercise
the highest degree of professionalism, and to utilize his best efforts, skills,
expertise and creative talents in performing such Consulting Services. In
performing Consulting Services, Consultant agrees to provide his own equipment,
tools and other materials in addition to the Retained Property provided to him
by the Company. Consultant shall perform his Consulting Services in a timely and
professional manner consistent with industry standards. Consultant agrees to
provide the Consulting Services at the times reasonably requested by the
Company; provided that, the Company will reasonably cooperate with Consultant in
the event that he has conflicts in connection with other obligations, whether
such obligations are work related or personal. Consultant may not subcontract or
otherwise delegate his obligations under this Agreement without the Company’s
prior written consent.
2. Compensation.
     2.1 Consulting Fees. In consideration of his agreement to provide the
Consulting Services hereunder, during the Initial Consulting Period, Consultant
will be paid an amount equal to $10,000 for each full month of Consulting
Services rendered to the Company during the Initial Consulting Period. The
Consulting Fees will be pro rated for any partial months of service. From the
end of the Initial Consulting Period through the Termination Date, and for any
hours in excess of forty hours per month during the Initial Consulting Period,
Consultant will be compensated at a rate of $300 per hour. Consultant agrees to
submit a monthly invoice to the Company for approval detailing all consulting
hours worked in the prior month.
     2.2 Stock Options. As further consideration of his agreement to provide
Consulting Services hereunder, subject to the approval of the Company’s
Compensation Committee, the Company will provide Consultant with a non-qualified
stock option grant to purchase up to 40,000 shares of Company common stock at
the fair market value of the stock as of the date of grant pursuant to the
Company’s 2006 Equity Incentive Plan (“Consulting Option”). The Consulting
Option shall vest over the course of the Consulting Agreement in eight (8) equal
monthly installments and shall have an exercise period of up to three (3) years
from Termination Date of this Consulting Agreement. The stock options previously
granted to Consultant during his employment with the Company shall continue to
vest for so long as Consultant continues to provide Continuous Service to the
Company as defined in the Company’s 2006 Equity Incentive Plan. Consultant
understands and acknowledges that on July 31, 2008, all options previously
granted to Consultant shall become NonQualified Options. Consultant is advised
to seek independent tax or accounting advice with regard to the exercise and tax
treatment of any vested options.

 



--------------------------------------------------------------------------------



 



     2.3 Partnering Bonus. In the event that prior to the Termination Date, the
Company concludes a faropenem partnership with [ * * * ], Consultant will be
eligible to receive a one time lump sum Partnering Bonus equal to $125,000,
provided that Consultant is actively providing Consulting Services through the
date of the execution of the partnering agreement with [ * * * ].
     2.4 Expenses. Consultant shall receive, against presentation of proper
receipts and vouchers, reimbursement for direct and reasonable out-of-pocket
expenses incurred by him in connection with the performance of services
hereunder, according to the policies of the Company.
3. Independent Contractor Status.
Consultant’s relationship with the Company will be that of an independent
contractor and nothing in this Agreement should be construed to create a
partnership, joint venture, or employer-employee relationship. Consultant is not
the agent of the Company and is not authorized to make any representation,
contract, or commitment on behalf of the Company. Consultant will not be
entitled to any of the benefits that the Company may make available to its
employees. Because Consultant is an independent contractor, the Company will not
withhold or make payments for income taxes; social security; make unemployment
insurance or disability insurance contributions; or obtain workers’ compensation
insurance on Consultant’s behalf with respect to any payment made pursuant to
this Agreement. Consultant agrees to accept exclusive liability for complying
with applicable state and federal laws governing self-employed individuals,
including obligations such as payment of taxes, social security, disability and
other contributions based on compensation paid to Consultant. Consultant hereby
agrees to indemnify and defend the Company against any and all claims for such
taxes or contributions, including penalties and interest due with respect to all
payments under this Agreement.
4. Proprietary Information Obligations. Consultant understand and agrees that
the terms of his Proprietary Information Agreement, attached as Exhibit A to the
Separation Agreement of even date, remain in full force and effect during the
term of this Consulting Agreement and are fully incorporated herein by
reference.
5. Other Activities.
     5.1 Other Services. Consultant is free to enter any contract to provide
services to other business entities, except any contract that would tend to
induce Consultant to violate this Agreement. Further, during the term of this
Agreement, Consultant will not, without the prior written consent of the
Company, perform any services related to the development, preparation,
manufacture, marketing or sale of any drugs or therapeutics that may reasonably
be considered to compete with any Products, whether on behalf of his own
interest or that of any other person or entity.
6. Term; Termination.
     6.1 Term. Unless sooner terminated in accordance with this Section 6 or
mutually extended, the term of this Agreement shall commence on the Effective
Date and shall terminate on December 31, 2008. Notwithstanding the foregoing,
this Agreement shall automatically

 



--------------------------------------------------------------------------------



 



terminate immediately upon (i) Just Cause (as defined below) or
(ii) consummation of a Change in Control.
     6.2 Termination for Just Cause. The Company may terminate this Agreement
immediately in its sole discretion for Just Cause. In the event the Company
terminates this Agreement pursuant to this Section 6.2, the Company shall be
entitled to cease any further payments under the terms of this Consulting
Agreement and shall reimburse Consultant for any business expenses that were
incurred but not reimbursed as of the date of termination. As used in this
Agreement, “Just Cause” shall mean the occurrence of one or more of the
following: (i) Consultant’s conviction of a felony or a crime involving moral
turpitude or dishonesty; (ii) Consultant’s participation in a fraud or act of
dishonesty against the Company; (iii) Consultant’s intentional and material
damage to the Company’s property; (iv) Consultant’s material breach of any
provision of this Agreement that is not remedied by Consultant within fourteen
(14) days of written notice of such breach from the Board of Directors;
(v) Consultant’s failure to perform the Consulting Services in accordance with
Section 1.2 hereof at the times reasonably requested by the Company; or
(vi) Consultant’s failure to execute the Separation Agreement, including
Exhibit B, within twenty-one (21) days of receipt of the Separation Agreement.
     6.3 Termination by Consultant. Consultant may terminate this Agreement at
his convenience upon ten (10) days prior written notice to the Company. In the
event the Consultant terminates this Agreement pursuant to this Section 6.3, the
Company shall be entitled to cease any further payments under the terms of this
Consulting Agreement and shall reimburse Consultant for any business expenses
that were incurred but not reimbursed as of the date of termination
     6.4 Change in Control. In the event that the Company consummates a Change
in Control (as defined in the 2006 Equity Incentive Plan) prior to the
Termination Date of this Agreement, then, notwithstanding anything contained in
Consultant’s stock option agreements or the Company’s 2006 Equity Incentive Plan
to the contrary, the vesting of all of Consultant’s then outstanding stock
options shall be accelerated in full and such options shall become fully vested
and exercisable in accordance with the Company’s 2006 Equity Incentive Plan.
     6.5 Return of Company Property. Upon termination of the Agreement or
earlier as requested by the Company, Consultant will deliver to the Company any
and all drawings, notes, photographs, memoranda, specifications, samples,
formulas, and documents, together with all copies thereof, and any other
material containing or disclosing any Company Work Product or Proprietary
Information of the Company. Consultant further agrees that any property situated
on the Company’s premises and owned by the Company, including work and storage
areas or filing cabinets, is subject to inspection by Company personnel at any
time with or without notice.
7. General Provisions.
     7.1 Notices. Any notices provided hereunder must be in writing and will be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile), the third day after mailing by first class mail, or the
day following delivery by overnight courier, to the Company at its primary
office location and to Consultant at his address and facsimile number as
provided by Consultant to the Company in writing.

 



--------------------------------------------------------------------------------



 



     7.2 Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
conformance with the intent of the parties expressed herein.
     7.3 Waiver. If either party should waive any breach of any provisions of
this Agreement, he or it will not thereby be deemed to have waived any preceding
or succeeding breach of the same or any other provision of this Agreement.
     7.4 Complete Agreement. This Agreement constitutes the complete, final, and
exclusive embodiment of the entire agreement between Consultant and the Company
with regard to the subject matter contained herein. It is entered into without
reliance on any promise or representation, and it cannot be modified or amended
except in a writing signed by an officer of the Company and Consultant. Each
party has carefully read this Agreement, has been afforded the opportunity to be
advised of its meaning and consequences by his or its respective attorneys, and
signed the same of his or its own free will.
     7.5 Counterparts. This Agreement may be executed in two counterparts, each
of which need not contain signatures of more than one party, but all of which
taken together will constitute one and the same Agreement.
     7.6 Headings. The headings of the sections hereof are inserted for
convenience only and will not be deemed to constitute a part hereof nor to
affect the meaning thereof.
     7.7 Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Consultant and the Company, and their
respective successors, assigns, heirs, executors and administrators, except that
Consultant may not assign any of his duties hereunder and he may not assign any
of his rights hereunder without the written consent of the Company, which will
not be withheld unreasonably.
     7.8 Attorney Fees. If either party brings any action to enforce his or its
rights hereunder, the prevailing party in any such action will be entitled to
recover his or its reasonable attorneys fees and costs incurred in connection
with such action.

 



--------------------------------------------------------------------------------



 



     7.9 Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
Colorado.

                      Roger Echols,   Replidyne, Inc. an Individual            
   
 
                   
Sign:
  /s/ Roger Echols   By:   /s/ Kenneth J. Collins        
 
                   
 
          Kenneth J. Collins        
 
          President & Chief Executive Officer        

Date: May 1, 2008

 